


Exhibit 10.10












    
SECOND AMENDMENT
TO
LETTER OF CREDIT AGREEMENT
dated as of
January 17, 2013
among


NUSTAR LOGISTICS, L.P.,
NUSTAR ENERGY L.P.,
The Lenders Party Hereto
and
MIZUHO CORPORATE BANK, LTD.,
as Issuing Bank and Administrative Agent




    








--------------------------------------------------------------------------------




SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT


THIS SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT (this “Second Amendment”)
dated as of January 17, 2013, is among NUSTAR LOGISTICS, L.P., a Delaware
limited partnership (the “Borrower”); NUSTAR ENERGY L.P., a Delaware limited
partnership (the “MLP”); NUSTAR PIPELINE OPERATING PARTNERSHIP L.P., a Delaware
limited partnership (the “Subsidiary Guarantor” and, together with the Borrower
and the MLP, the “Obligors”); MIZUHO CORPORATE BANK, LTD., as administrative
agent (in such capacity, the “Administrative Agent”) and as Issuing Bank; and
the undersigned Lender (collectively, the “Lenders”).
R E C I T A L S
A.    The Borrower, the MLP, the Administrative Agent and the Lenders are
parties to that certain Letter of Credit Agreement dated as of June 5, 2012 (the
“Reimbursement Agreement”), pursuant to which the Issuing Bank and the Lenders
have made certain extensions of credit available to the Borrower.
B.    The Subsidiary Guarantor is a party to that certain Subsidiary Guaranty
Agreement dated as of June 5, 2012 made by each of the Guarantors (as defined
therein) in favor of the Administrative Agent (the “Subsidiary Guaranty”).
C.    The Borrower has requested and the Administrative Agent, the Issuing Bank,
and the Lenders have agreed to amend certain provisions of the Reimbursement
Agreement.
D.    NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Reimbursement Agreement.
Unless otherwise indicated, all references to Sections and Articles in this
Second Amendment refer to Sections and Articles of the Reimbursement Agreement.
Section 2.    Amendments to Reimbursement Agreement.
2.1    Amendment to Section 2.03(a). Section 2.03(a) is amended to delete the
percentage “0.75%” where it appears in clause (i), and to replace it with
“1.00%.”
2.2    Amendment to Section 6.08. Section 6.08 is hereby amended and restated in
its entirety to read as follows:
“Section 6.08    Restrictive Agreements. It will not, and will not permit any of
its Restricted Subsidiaries to, directly or indirectly, enter into, incur or
permit to exist any agreement or other arrangement that prohibits, restricts or
imposes any condition upon (a) the ability of it or any of its Restricted
Subsidiaries to create, incur or permit to exist any Lien upon any of its
property or assets, or (b) the ability of any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the MLP or any other Restricted Subsidiary
or to Guarantee Indebtedness of the Borrower or any




--------------------------------------------------------------------------------




other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law, by this Agreement or by the UK
Credit Agreement, (ii) clause (b) of the foregoing shall not apply to
restrictions and conditions imposed by any Hybrid Equity Securities that by
their terms are expressly subordinated in right of payment to any MLP
Obligations during any period in which the issuer thereof has elected to defer
interest thereon in accordance with the terms of such Hybrid Equity Securities,
provided that in no event shall any such agreement or arrangement prohibit or
restrict or impose any condition upon the ability of (A) any Restricted
Subsidiary to pay dividends or other distributions with respect to any of its
Equity Interests directly owned by the MLP, the Borrower or any of their
respective Wholly-Owned Subsidiaries, (B) any Restricted Subsidiary to make or
repay loans or advances to the MLP, the Borrower or any of their respective
Wholly-Owned Subsidiaries or (C) the Borrower or any Guarantor from making any
payments of principal, interest or other amounts owing hereunder or under any
other Loan Document (including the MLP Obligations), or under the Revolving
Credit Agreement, or guaranteeing any of the MLP Obligations, (iii) the
foregoing shall not apply to restrictions and conditions (x) existing on the
date of this Agreement identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition so as to cause such restriction or
condition to be more restrictive than the restriction or condition in existence
on the date of this Agreement) or (y) arising or agreed to after the date of
this Agreement; provided that such restrictions or conditions are not more
restrictive than the restrictions and conditions existing on the date of this
Agreement, (iv) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Restricted
Subsidiary pending such sale; provided such restrictions and conditions apply
only to the Restricted Subsidiary that is to be sold and such sale is permitted
hereunder, (v) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (vi) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.”


Section 3.    Conditions Precedent. This Second Amendment shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02 of the Reimbursement Agreement) (the
“Effective Date”):
3.1    The Administrative Agent, the Issuing Bank, and the Lenders shall have
received all fees and other amounts due and payable, if any, in connection with
this Second Amendment on or prior to the Effective Date.
3.2    The Administrative Agent shall have received from the Borrower, the MLP,
the Subsidiary Guarantor, the Issuing Bank and the Lenders, counterparts (in
such number as may be requested by the Administrative Agent) of this Second
Amendment signed on behalf of such Persons.
3.3    The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

2



--------------------------------------------------------------------------------




3.4    No Default shall have occurred and be continuing, after giving effect to
the terms of this Second Amendment.
Section 4.    Miscellaneous.
4.1    Confirmation. The provisions of the Reimbursement Agreement, as amended
by this Second Amendment, shall remain in full force and effect following the
effectiveness of this Second Amendment.
4.2    Ratification and Affirmation; Representations and Warranties. Each
Obligor hereby: (a) acknowledges the terms of this Second Amendment; (b)
ratifies and affirms its obligations under, and acknowledges, renews and extends
its continued liability under, each Loan Document to which it is a party and
agrees that each Loan Document to which it is a party remains in full force and
effect, except as expressly amended hereby, after giving effect to the
amendments contained herein; (c) agrees that from and after the Effective Date
each reference to the Reimbursement Agreement in the Subsidiary Guaranty and the
other Loan Documents shall be deemed to be a reference to the Reimbursement
Agreement, as amended by this Second Amendment; and (d) represents and warrants
to the Administrative Agent, the Issuing Bank, and the Lenders that as of the
date hereof, after giving effect to the terms of this Second Amendment: (i) all
of the representations and warranties contained in each Loan Document to which
it is a party are true and correct, unless such representations and warranties
are stated to relate to a specific earlier date, in which case, such
representations and warranties shall continue to be true and correct as of such
earlier date and (ii) no Default has occurred and is continuing.
4.3    Loan Document. This Second Amendment is a “Loan Document” as defined and
described in the Reimbursement Agreement and all of the terms and provisions of
the Reimbursement Agreement relating to Loan Documents shall apply hereto.
4.4    Counterparts. This Second Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this Second Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
4.5    NO ORAL AGREEMENT. THIS SECOND AMENDMENT, THE REIMBURSEMENT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO ORAL AGREEMENTS BETWEEN THE PARTIES.
4.6    GOVERNING LAW. THIS SECOND AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN ON NEXT PAGE]



3



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed as of the date first written above.


NUSTAR LOGISTICS, L.P.


By:    NuStar GP, Inc., its General Partner




By:        /s/ Steven A. Blank        
Name:    Steven A. Blank
Title:     Executive Vice President, Chief
Financial Officer and Treasurer




NUSTAR ENERGY L.P.


By:
Riverwalk Logistics, L.P., its General Partner



By:    NuStar GP, LLC, its General Partner




By:         /s/ Steven A. Blank        
Name: Steven A. Blank
Title: Executive Vice President, Chief     Financial Officer and Treasurer




NUSTAR PIPELINE OPERATING PARTNERSHIP L.P.




By:         /s/ Steven A. Blank        
Name: Steven A. Blank
Title: Executive Vice President, Chief Financial     Officer and Treasurer

SIGNATURE PAGE TO SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT

--------------------------------------------------------------------------------




MIZUHO CORPORATE BANK, LTD., as Issuing Bank, as Administrative Agent, and as a
Lender




By:         /s/ Leon Mo            
Name: Leon Mo
Title: Authorized Signatory



SIGNATURE PAGE TO SECOND AMENDMENT TO LETTER OF CREDIT AGREEMENT